Citation Nr: 1210680	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  99-22 388A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.

2.  Entitlement to service connection for shortness of breath, including as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a skin disorder, including as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a gastrointestinal disorder, including as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for blurred vision, including as due to a qualifying chronic disability under 38 C.F.R. § 3.317.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to July 1986, from September 1988 to January 1990, and from November 1990 to February 1991.  Service in Southwest Asia during the Persian Gulf War is demonstrated by the evidence of record.

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (the RO).  The Board notes that throughout the course of this appeal, jurisdiction over the Veteran's claims file has been in the hands of various ROs at different times due to the Veteran's changes in residence and internal VA procedures relating to the handling of claims based on Persian Gulf War service and undiagnosed illness.  As a result, the Veteran's claim was initially decided by the Little Rock RO, but has also at times been developed by ROs in Nashville, Tennessee; Roanoke, Virginia; and Atlanta, Georgia.  The Atlanta RO currently has jurisdiction over the claims file.

The extensive procedural history of this case is worthy of review.  In August 1994, the Veteran filed an initial claim of entitlement to service connection for what he identified at the time as a psychotic disorder, skin rashes, nausea, and fatigue.  In a September 1994 statement, he added manic depression, night sweats, headaches, blurred vision, and vomiting to the list of ailments for which service connection was sought.  All disabilities, with the exception of those of a psychiatric nature, were claimed both on a direct basis and as secondary to an undiagnosed illness stemming from Persian Gulf War service.

The RO denied service connection for a psychotic disorder, rashes, headaches, blurred vision, nausea, fatigue, and night sweats in a May 1996 rating decision.  Shortly after issuing this decision, the RO informed the Veteran that it would reconsider his claims, which, in a May 1998 rating decision, the RO re-characterized as service connection for tinea pedis (claimed as skin rashes), bipolar disorder (claimed as confusion, depression, psychosis, night sweats, headaches, and fatigue), blepharitis (claimed as blurred vision), shortness of breath, GERD (claimed as nausea and vomiting), diabetes mellitus, and diarrhea.  Service connection for each of these conditions was denied by the May 1998 rating decision with the exception of diarrhea, for which service connection was granted.  The Veteran subsequently perfected an appeal, in pertinent part, for the denials of service connection.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for a "psychotic disorder" specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including bipolar disorder, schizoaffective disorder, and depression.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).  (Service connection was previously separately denied for posttraumatic stress disorder (PTSD) in August 2006.  There has been no indication that the Veteran is now pursuing an application to reopen such a claim or that a claim to reopen has been entertained by the RO.  References herein, including in the remand that follows the decision below, to the claim of service connection for an acquired psychiatric disorder should thus be taken to mean any psychiatric disability other than PTSD, which was previously denied in 2006.)

The Board subsequently remanded the case, most recently in August 2010, for further notification, evidentiary development, and adjudication.  In the August 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to seek to obtain the Veteran's service treatment records from the multiple ROs that have handled his claims and then re-adjudicate the claims.  The AOJ attempted to obtain the identified records but received responses from the Little Rock, Nashville, and Roanoke ROs that the records were unavailable.  AOJ notified the Veteran of the unavailable records in December 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in February 2012, in which the AOJ again denied the Veteran's service connection claims.  Thus, as to the claims decided herein, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at hearings at the RO in July 2008 and April 2010.  Transcripts of these hearings have been associated with the Veteran's claims file.  

The issues of entitlement to service connection for an acquired psychiatric disorder and for blurred vision, including as due to a qualifying chronic disability under 38 C.F.R. § 3.317, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran does not have symptoms of a chronic disability causing shortness of breath; nor is there evidence of a disability manifested by shortness of breath that may be attributed to undiagnosed illness or otherwise to active military service.

3.  The Veteran likely has tinea pedis that is attributable to his active military service.

4.  The Veteran likely has hiatal hernia with gastroesophageal reflux disease that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have shortness of breath that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

2.  The Veteran has tinea pedis that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3. The Veteran has hiatal hernia with gastroesophageal reflux disease that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the course of the Veteran's appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in his possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  

In this respect, through a June 2004 notice letter, the Veteran received notice of the information and evidence needed to substantiate the claims decided herein.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the June 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2004 notice letter.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in a notice letter provided to him in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  To that end, the Board notes initially that review of the Veteran's claims file reflects that responses to the RO's multiple requests for records have resulted in a finding that the Veteran's service treatment records are largely unavailable.  However, records of the Veteran's post-service treatment, from both private and VA treatment providers, have been associated with the claims file.  In addition, the Veteran underwent VA examination in August 1995, October 1997, July 1999, and January 2009; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that as to the claims decided herein, the January 2009 VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and he and friends and family members have provided written argument in support of his claims.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claims decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

The Veteran claims that he experiences shortness of breath, gastrointestinal problems, and a skin disorder, in part due to undiagnosed illnesses under 38 U.S.C.A. § 1117.  

The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Relevant medical evidence of record consists of available excerpts from the Veteran's service treatment records, as well as records of post-service treatment from both VA and private treatment providers.  In addition, the Veteran underwent VA examinations in August 1995, October 1997, July 1999, and January 2009.  In addition, the Veteran has testified before the undersigned Veterans Law Judge, and he and friends and family members have submitted multiple written statements in support of his claims.  The available service treatment records reflect that the Veteran was found to have a hiatal hernia in October 1989, while he was on active duty, and was put on sick leave for one week following the diagnosis.  Report of medical examination conducted at the Veteran's January 1990 separation from service reflect that no abnormalities of the skin, cardiovascular system, or gastrointestinal system were noted.  On a January 1990 report of medical history, the Veteran complained of skin disease, foot trouble, and hernia.  The physician's note on the medical history report indicates that the Veteran experienced "tinea at Fort Knox" that occasionally affected his feet and had a history of hiatal hernia.

Report of the Veteran's August 1995 VA examination reflects that the Veteran complained of shortness of breath, nausea, and rashes on his skin that "come and go."  At that time, he was diagnosed with bilateral tinea pedis, but no other diagnoses were assigned, and no etiological opinion was provided.  Similarly, report of the Veteran's October 1997 VA examination reflects his complaints of nausea, epigastric pain, and vomiting, as well as shortness of breath and rashes on his arms, back, and legs.  Spirometry testing was normal, and the examiner found the Veteran to have no apparent shortness of breath upon examination.  The examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD) but did not provide an etiological opinion.  At a July 1999 VA gastrointestinal examination, the Veteran again complained of nausea and other gastrointestinal complaints.  At that time, he was again diagnosed with GERD, but no etiological opinion was provided.

The Veteran again underwent VA examination in January 2009.  At that time, he was noted to complain of problems with his toenails beginning while he was stationed at Fort Knox in 1988.  He reported that he continues to have the same problems with his nails and had received treatment while on active duty.  He also complained of heartburn and occasional dysphagia and nausea with certain types of food.  The Veteran also complained of occasional reflux at night, with gagging and choking.  The Veteran further complained of shortness of breath with anxiety attacks two to three times per week.  Physical examination revealed maceration in the web spaces between his toes bilaterally.  Pulmonary function testing was normal, although spirometry revealed some mild airflow restriction.  The examiner diagnosed the Veteran with onychomycosis of the toenails and tinea pedis bilaterally, as well as GERD.  The examiner opined, however, that he was unable to offer an etiological opinion as to the Veteran's claimed tinea pedis without resorting to speculation, given that the Veteran's January 1990 separation medical examination did not specify that the Veteran had experienced tinea pedis while on active duty.  Similarly, the examiner stated that he was unable to opine as to the etiology of the Veteran's GERD, given the dearth of service treatment records available to corroborate the Veteran's contentions.  The examiner also found the Veteran to have no respiratory disorder, based on normal chest radiological study and only mild airflow limitation on spirometry testing.

Private treatment records reflect that the Veteran was first noted to have hiatal hernia with GERD in August 1994; he was again diagnosed with hiatal hernia with esophageal reflux in October 1994.  The Veteran underwent a Gulf War Registry examination in May 1995, at which time he was noted to complain of shortness of breath, rashes on his skin, and nausea.  At that time, he was noted to have papules on his upper extremities, but no diagnoses were assigned, and spirometry testing conducted at the time was normal.  He underwent pulmonary function testing in January 1996, at which time only mild restriction was noted, and no diagnosis was assigned.  VA treatment records from an October 1997 upper GI study further reflect that no hiatal hernia was found, although the Veteran was again diagnosed with GERD.  The Veteran was seen in May 2000 with complaints of "foot fungus" that he stated began in 1988, while he was in service.  He was diagnosed at the time with tinea corpus and tinea barbae.  He was again seen in August 2000 with what was diagnosed at the time as tinea pedis, tinea barbae, and onychomycosis.  VA treatment records again reflect that the Veteran was treated for complaints of "foot fungus," but no diagnosis was assigned.  The Veteran denied experiencing shortness of breath at a June 2002 VA treatment visit.  In November 2005, following ongoing complaints of dysphagia and choking, the Veteran again underwent an upper GI study with his VA treatment providers.  Results of that study showed a hiatal hernia, although no GERD was noted at the time.

The Veteran has also testified before the undersigned Veterans Law Judge, and he and friends and family members have submitted multiple written statements in support of his claim.  At his hearings before the undersigned Veterans Law Judge, the Veteran complained that he experienced rashes and breakouts on his skin since being stationed at Fort Knox in 1988.  He also complained of having experienced symptoms of nausea and acid reflux since service.  In a 1996 statement, the Veteran's brother stated that he knew the Veteran to have experienced vomiting since returning from being stationed in Southwest Asia.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for shortness of breath under the presumptive provisions relating to Persian Gulf claims.  In that connection, the Board finds that the Veteran has not displayed symptoms of shortness of breath that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  In that connection, the Board finds compelling that, at his Gulf War Registry examination in May 1995, the Veteran was noted to have normal spirometry and no discernable symptoms of shortness of breath on examination.  Further, the Board looks to the findings of the January 2009 VA examination, at which the Veteran's examiner found the Veteran not to have any disability manifested by shortness of breath.  In addition, on multiple occasions throughout the appeal period, the Veteran denied experiencing shortness of breath when asked about the symptom by VA treatment providers.

Although the Board does not doubt the sincerity of the Veteran's belief that he has a disability manifested by shortness of breath due to undiagnosed illness related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The Veteran's January 2009 VA examiner clearly took into account the Veteran's complaints and contentions and arrived at medical conclusions contrary to his claims-specifically finding no symptoms of shortness of breath on examination or testing.  The Board relies on the medical treatment provider's opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions. 

In short, the Board finds that the medical evidence establishes that the Veteran does not display his claimed shortness of breath when examined by medical professionals or, indeed, when asked by treatment providers outside the context of VA examination if he experiences shortness of breath.  Thus, the theory that the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by shortness of breath that is related to the Veteran's service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claim for service connection for shortness of breath as due to undiagnosed illness must be denied under 38 C.F.R. §  3.317.  

The Board notes that, in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Regarding the Veteran's claim of service connection for shortness of breath on a direct basis, however, the Board notes that the Veteran has not been diagnosed with any disability manifested by shortness of breath; to the contrary, the January 2009 VA examiner specifically found the Veteran not to be suffering from any such disability.  Similarly, the Veteran himself denied experiencing shortness of breath when asked to describe his symptoms at a June 2002 VA treatment visit.  The Board thus finds that the Veteran does not have a disability manifested by shortness of breath.  That is, at no time during the pendency of the claim has the evidence established that the Veteran has a disability affecting his ability to breathe.  Although replete with complaints the Veteran has made to VA adjudicatory officials during the course of his appeal, the Veteran's post-service treatment records are negative for a diagnosis of any such disability; further, the Veteran himself has denied experiencing symptoms of shortness of breath to VA treatment providers, and the January 2009 VA examiner expressly found that a clinical diagnosis could not be made.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a disability manifested by shortness of breath.  Although the Veteran has complained to VA adjudicators that he has experienced such symptoms since service, in the absence of objective proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a disability manifested by shortness of breath is not warranted. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the greater weight of the evidence is against the Veteran's claims of service connection for an acquired psychiatric disorder and for shortness of breath, that doctrine is not applicable.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection on a direct basis and under § 1117 for shortness of breath.  For all the foregoing reasons, the Veteran's claim for service connection for shortness of breath must be denied.

The Board next turns to the Veteran's claims for service connection for a skin disorder and a gastrointestinal disorder.  With respect to the Veteran's contention that he first experienced gastrointestinal and skin problems while on active duty that have continued to the present, the Board looks to the Veteran's statements made to both VA and private treatment providers, as well as his consistent testimony before the undersigned Veterans Law Judge.  The Veteran has stated on multiple occasions that he first experienced "foot fungus" and gastrointestinal problems during service.  In addition, the limited service treatment records available reflect that the Veteran was treated with and diagnosed for both a hiatal hernia and "tinea" of the feet while he was on active duty.  Given this evidence, the Board finds the Veteran to be credible in his statements that he first experienced skin and gastrointestinal problems while on active duty and has continued to experience similar symptomatology since that time.

The Board acknowledges that the January 2009 VA examination report contains opinions adverse to the Veteran's claims for service connection for a skin disorder and a gastrointestinal disorder.  It appears, however, that those opinions were based, at least in part, on the examiner's failure to fully consider information found on the Veteran's January 1990 separation reports of medical history and examination, as well as the Veteran's consistent and credible statements that he first experienced symptoms of skin and gastrointestinal problems in service and has continued to experience them since that time.  The Board thus concludes that the January 2009 VA examiner's statements are of limited probative value to the extent that he appears to have based his opinions solely on the lack of evidence in the Veteran's service treatment records , as opposed to the continuity of symptomatology and diagnosed tinea pedis and GERD with hiatal hernia displayed by the Veteran's statements and his post-service medical history.  The Board notes that the Veteran's primary stated symptoms, as confirmed by multiple treatment providers, are skin rashes and gastrointestinal complaints such as reflux and nausea.  The Board concludes that such symptoms are capable of lay observation.  The Board further notes that the medical opinions offered at the Veteran's January 2009 VA examination appear to have been provided without regard to the Veteran's symptoms and his history of having experienced the same symptomatology from his time in service to the present.  In addition, the Board notes that the Veteran was diagnosed in service with both tinea of the feet and a hiatal hernia, which has been associated by post-service treatment providers with his current diagnosis of GERD.  The examiner, however, failed to explain the reasons for rejecting the Veteran's statements of continuity of symptoms and the accompanying medical evidence supporting his claim.  The Board thus concludes that the evidence from the Veteran's private and VA treatment providers, combined with credible evidence from the Veteran concerning the continuity of his symptoms, outweighs the negative conclusions of the VA examiner.

Considering the credibility of the statements by the Veteran attesting to the fact that he first suffered symptoms of skin and gastrointestinal problems while he was still on active duty, as well as his repeated treatment for hiatal hernia with GERD and tinea pedis at both private and VA facilities, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of tinea pedis and hiatal hernia with GERD since service.  These conclusions are bolstered by the Veteran's October 1989 in-service diagnosis of hiatal hernia, as well as a finding of hiatal hernia with GERD made by the Veteran's post-service private treatment provider in October 1994, and multiple findings of both GERD and hiatal hernia in the years since service.  In addition, the Board finds compelling the fact that, at his January 1990 separation examination, the Veteran was found to experience "tinea" affecting his feet while stationed at Fort Knox, while he was still in service-a diagnosis confirmed by the January 2009 VA examiner.  Resolving reasonable doubt in the Veteran's favor, the Board thus concludes that the Veteran currently suffers from tinea pedis and from hiatal hernia with GERD that are traceable to his time on active duty.  Based on the foregoing, the Board finds that service connection for tinea pedis and for hiatal hernia with GERD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for shortness of breath, including as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for tinea pedis is granted.

Entitlement to service connection for hiatal hernia with gastroesophageal reflux disease is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for an acquired psychiatric disorder and for blurred vision, including as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

Regarding diagnosis of the Veteran's acquired psychiatric disorder, the Board notes initially that the Veteran was not treated in service for any psychiatric complaints and was noted to be normal psychologically at his January 1990 separation medical examination.  Post-service private treatment records reflect that the Veteran has been diagnosed with multiple acquired psychiatric disorders since service.  He was first diagnosed with schizoaffective disorder at psychiatric evaluations conducted in August and September 1993 pursuant to a claim for disability benefits for the Social Security Administration.  He was diagnosed with manic depression at a private treatment visit in October 1994.  The diagnosis was changed to psychosis and depression not otherwise specified in December 1994.   At a June 1995 VA treatment visit, he was diagnosed with major depressive disorder with psychotic features.  Later diagnoses from VA treatment providers of schizoaffective disorder were assigned in May 2002, August 2005, and July 2006.  In addition, the Veteran underwent VA psychiatric examination in August 1995 and October 1997.  At the August 1995 VA examination, the Veteran was diagnosed with schizophrenia, but no etiological opinion was provided.  The October 1997 VA examiner diagnosed the Veteran with bipolar disorder, but again no etiological opinion was provided.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service psychiatric difficulties and current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.  

Here, the Veteran has stated that he believes he currently suffers from an acquired psychiatric disorder related to his time in service.  The record reflects that he has been diagnosed with multiple acquired psychiatric disorders by both VA and private treatment providers, including bipolar disorder, anxiety, and schizoaffective disorder.  However, the August 1995 and October 1997 VA examiners did not offer opinions as to the etiology of the Veteran's acquired psychiatric disorder, however diagnosed.  See 38 C.F.R. § 4.2 (2011) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  In that connection, the Board notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board notes in addition that the failure of a physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the claimed acquired psychiatric disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Regarding the Veteran's claimed blurred vision, the Board first acknowledges that the available service treatment records are silent as to any complaints of or treatment for eye problems, and the Veteran was found to have normal eyes at his January 1990 separation medical examination.  Post-service medical records reflect that the Veteran has complained on multiple occasions of blurred vision, including at January 2000 and June 2002 VA treatment visits.  The Veteran was given VA examination in January 2009 in conjunction with his service connection claim.  Report of that examination reflects that the examiner acknowledged the Veteran's complaints of blurred vision and assigned a diagnosis of "intermittent blurry vision ... more likely than not due to mild/trace Blepharitis."  The examiner opined that the blepharitis is not likely related to service but did not offer an explanation for that opinion.  

In that connection, the Board again notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board notes in addition that the failure of a physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although it appears that the January 2009 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the report reflects that the examiner did not offer a rationale for his opinion that the Veteran's diagnosed blepharitis is not likely related to service or due to undiagnosed illness or chronic disability under 38 C.F.R. § 3.317.  Because the VA examiner did not provide full opinions with rationale concerning the Veteran's claim of service connection for blurred vision, further development is required.  See 38 C.F.R. § 4.2 (2011) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for blurred vision, including as due to undiagnosed illness.  38 U.S.C.A. § 5103A (West 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Thus, on remand, a qualified VA medical examiner must closely review the claims file and provide a well reasoned medical opinion addressing the nature and etiology of blepharitis or any other diagnosed eye disorder productive of blurred vision.  The opinion must be based upon consideration of the Veteran's documented history and assertions through review of the claims file.  The examiner must comment as to whether the Veteran has suffered from blepharitis or any other diagnosable eye disorder productive of blurred vision at any point during the claim period, and whether any such diagnosed disability is related to the Veteran's period of military service, including to undiagnosed illness pursuant to 38 U.S.C.A. § 1117.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The examiner must also identify any objective indications of the Veteran's claimed symptoms of blurred vision and must specifically state whether any such complaints are attributable to a known diagnostic entity.  If any of the Veteran's claimed symptom(s) are found to be attributable to any known diagnostic entity, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the diagnosed entity is related to any period of active military service.  A full rationale must be provided for all findings.

If further examination of the Veteran is necessary regarding the claim for service connection for blurred vision, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the VA examiner deems such examination needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claims remaining on appeal. 

2.  The Veteran must be scheduled for a VA psychiatric examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must thoroughly review the claims file, examine the Veteran, and provide diagnoses for any acquired psychiatric disorders from which the Veteran currently suffers.  For all such disorders other than PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disorder is related to his period of military service.  The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

3.  The Veteran's claims file must then be referred to a qualified VA medical professional for further opinion as to his claimed eye disorder.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions and must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.

(If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The examiner must provide the opinions requested herein.  All examination results, along with the complete rationale for any opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.)

The purpose of the opinion is to determine whether the Veteran has actually experienced problems with blepharitis or any other eye disorder productive of blurred vision at any point during the claim period, and if so, whether any such disability cannot be attributed to any known clinical diagnosis.

(A)  The examiner must note and detail all reported symptoms related to the Veteran's stated problems with blurred vision.  The examiner must provide details about the onset, frequency, duration, and severity of all complaints relating to each claimed symptom, and indicate what precipitates and what relieves it.  This analysis must cover the entirety of the claim period.  The examination report must also specifically contemplate the diagnosis of blepharitis assigned to the Veteran by the January 2009 VA examiner.  If additional examination is deemed warranted by other specialists in order to ascertain the nature or etiology of the symptoms, this development must be conducted.

(B)  The examiner must expressly state whether there are clinical, objective indications that, at any point during the claim period, the Veteran has suffered from symptoms relative to problems with an eye disorder.

(C)  If there are objective indications that the Veteran has suffered from such symptoms at any point during the claim period, the examiner must determine whether these symptoms can be attributed to any known clinical diagnosis or to a chronic multi-symptom illness, such as chronic fatigue syndrome, a functional gastrointestinal disorder, or fibromyalgia.  For those symptoms and conditions that cannot be attributed to a known clinical diagnosis or chronic multi-symptom illness, the examiner must determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Persian Gulf War, or if there is affirmative evidence that the undiagnosed illness was caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

(D)  For all eye disorders for which the Veteran is provided a diagnosis, including those that existed at any point during the claim period, the examiner must opine as to whether it is at least as likely as not that any such disability began in or was worsened by the Veteran's time on active duty.

A detailed explanation for all conclusions reached by each examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

4.  After the requested examinations have been completed, the reports must be reviewed to ensure that they are in compliance with the directives of this remand.  If any examination report is deficient in any manner, it must be returned to the examiner.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims of service connection for an acquired psychiatric disability other than PTSD and for blurred vision, including as due to an undiagnosed illness, must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


